DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, the phrase “(e.g., standard deviation)”, which means "for example", renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 recites the limitation "wherein the blood pressure variability is estimated as variation (e.g., standard deviation) from the intercepts (66) and (68) of the regression line (64)". There is insufficient antecedent basis for this limitation in the claim. Claim 17 is currently dependent on Claim 12, and there is no mention in Claim 12 of intercepts or a regression line. However, there is mention of these in Claim 16, and the examiner would recommend the applicant alter Claim 17 to be dependent on Claim 16. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein the blood pressure variability is estimated as variation (e.g., standard deviation) after determining the systolic and diastolic pressure”.

Response to Arguments
Applicant’s arguments, see page 7, filed 11/16/2021, with respect to claims 4 and 8 have been fully considered and are persuasive.  The objection of claims 4 and 8 has been withdrawn. 
Applicant’s arguments, see page 7, filed 11/16/2021, with respect to claim 8 have been fully considered and are persuasive.  The rejection of claim 8 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments with respect to Claim 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to Claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
With regards to Claim 1, the applicant has argued that none of the cited prior art teaches or suggests "control unit (12) connected to the pressure sensor (18) and the photoplethysmogram sensor (26), ... to simultaneously record the cuff pressure (52) and the plethysmograph signal (54) such that an empirical relationship is derived between the cuff pressure (52) and an amplitude measure of the plethysmograph signal (54 ), to assess a distribution of systolic and diastolic pressures, by obtaining variations in the plethysmograph signal during every pressure step" in combination with "measure a short term variation in systolic and diastolic blood pressures at a frequency corresponding to that of a respiratory cycle of the subject, wherein the system is configured to either inflate the cuff (20) from a low pressure below the diastolic pressure, or deflate the cuff from a pressure higher than the systolic pressure, in steps and hold constant at a pressure level corresponding to a plateau of each of the steps for a duration of more than one respiratory cycle of the subject" (together with the other limitations of claim 1, as amended). However, the newly added clause “to assess a distribution of systolic and diastolic pressures, by obtaining variations in the plethysmograph signal during every pressure step” has been written as functional language, and in such a way that it is not required to be done by the control unit. It is not said that the control unit is configured “to simultaneously record…and to assess”, which is phrasing that would link the language following “to assess…” back to the processor. The current phrasing of the clause “to assess a distribution of systolic and diastolic pressures, by obtaining variations in the plethysmograph signal during every pressure step” merely indicates only a control unit capable of the functional language claimed is needed, or even that a user could perform this functional language. The current prior art meets this requirement.
Regarding Claim 17, the applicant has argued “Omboni et al. describes a method to correlate finger pressure and intra-arterial pressure by means of finding their spectral components at various frequencies and then plotting the mean and SD at those frequencies. This is only a means to compare the coherence of the two recordings for the purpose of comparison against a gold standard. This is entirely different from "blood pressure variability is estimated as variation (e.g., standard deviation) from the intercepts (66) and (68) of the regression line (64) after determining the systolic and diastolic pressure", as recited in claim 17, which defines the whole range of systolic and diastolic variations by regressing the PPG versus cuff pressure dataset obtained from the claimed pressure step protocol. Instead of mean and SD, the claimed invention of claim 17 estimates lower systolic, upper systolic, lower diastolic and upper diastolic pressures in an individual from PPG time-domain data from algorithms.” This argument is not commensurate to the scope of the claims. As filed, standard deviation is only an example of a variation that can be used (as evidenced by the preface “e.g.”), and there is no mention of lower systolic, upper systolic, lower diastolic and upper diastolic pressures at all. Furthermore, due to the indefiniteness addressed in the 35 U.S.C. § 112(b) rejection above, the intercepts (66) and (68) nor the regression line (64) define any type of range. Thus, in the broadest reasonable interpretation of the claim, blood pressure variability can be estimated as any type of variation after determining the systolic and diastolic pressure.
Regarding Claim 18, the applicant has argued that it is important to measure pressure in an artery as close to aorta as possible, as recited in claim 18. The applicant has also mentioned Adi estimates blood pressure in the finger using an inflatable cuff over the finger. However, in the Final Rejection mailed 08/17/2021, the examiner relied upon Banet to anticipate Claim 18, not Adi. Figure 24A in Banet clearly shows the limb the cuff is wrapped around to be an upper arm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al (US 2010/160798 A1, hereinafter Banet) in view of Adi et al (US 2018/0042501 A1, hereinafter Adi), Han (US 2018/0042501 A1, hereinafter Han), and Shankar (US 5,241,963, hereinafter Shankar), as evidenced by Gavriely et al (US 2006/0047213 A1, hereinafter Gavriely).
Regarding Claim 1, Banet discloses
A non-invasive blood pressure variability measuring system (10), comprising: 
a cuff (20) (Element 284, Fig. 24A) pneumatically connected to a pump (14) (Element 276 “includes a pump”, [0148]) to inflate the cuff (20) (“276…inflates a disposable cuff 284”, [0148]) to be wrapped around a limb (21) of a subject (24) (Fig. 24A, “the cuff…wraps around the patient’s bicep”, [0149]); 
a pressure sensor (18) (Element 276 “includes…a pressure sensor”, [0148]) associated with the cuff (20) for measuring a cuff pressure (52); 
a photoplethysmogram sensor (26) (Element 294, Fig. 24A) attached to a fingertip in the same limb (21) of the subject (24) and placed to be distal to the cuff (20) (Fig. 24A shows this configuration) for monitoring blood flow and recording a pulse plethysmograph signal (54) (“294…generates a time-dependent PPG waveform”, [0146]); and 
a control unit (12) (Element 276 “includes…a microcontroller”, ([0148]) connected to the pressure sensor (18) and the photoplethysmogram sensor (26) (The pressure sensor is part of Element 276, “A flexible cable 292 connects the transceiver 272 to…294”, [0146]; “During the indexing measurement, pressure values are digitized by the analog-to-digital converter, and…sent….to…272”, [0149]; analog-to-digital converter is part of 276, [0148]; therefore, 276 is connected to 294 through transceiver 272), such that an empirical relationship is derived between the cuff pressure (52) and an amplitude measure of the plethysmograph signal (54) (“276…determines a patient specific slope describing the relationship between PTT and MAP”, [0148]; MAP is based on cuff pressure, [0077]; “alternatively, PTT can be calculated from…[the PPG] peak”, [0093]), 
wherein the system is configured to either inflate the cuff (20) from a low pressure below the diastolic pressure (“276…performs an inflation-based measurement of oscillometry”, [0148]; “[276]…inflates the bladder to apply pressure”, [0009]; inflating to apply pressure implies pressure was not applied beforehand, i.e. the cuff was below diastolic pressure), or deflate the cuff from a pressure higher than the systolic pressure.
Banet discloses the claimed invention except for expressly disclosing the control unit (12) configured to simultaneously record the cuff pressure (52) and the plethysmograph signal (54), such that an empirical relationship is derived between the cuff pressure (52) and an amplitude measure of the plethysmograph signal (54) to assess a distribution of systolic and diastolic pressures, by obtaining variations in the plethysmograph signal during every pressure step, the system (10) configured to measure a short term variation in systolic and diastolic blood pressures at a frequency corresponding to that of a respiratory cycle of the subject, and wherein the system is configured to either inflate the cuff (20) from a low pressure below the diastolic pressure or deflate the cuff from a pressure higher than the systolic pressure, in steps and hold constant at a pressure level corresponding to a plateau of each of the steps for a duration of more than one respiratory cycle of the subject.
However, Adi teaches the control unit (12) configured to simultaneously record the cuff pressure (52) and the plethysmograph signal (54) (Step 210, Fig. 2; systolic BP is determined using cuff-inflated pressure, Fig. 3G, [0098] and correlation between PPG signals, [0098], “See for example Figure 3G, which shows correlation…versus cuff inflated pressure”; therefore, all measurements must happen simultaneously), such that an empirical relationship is derived between the cuff pressure (52) and an amplitude measure of the plethysmograph signal (54) (“a correlation is determined over a window of time during which signals from the plethysmograph…”; the signals are the value, i.e. amplitude, of the PPG signal; Fig. 3G shows an empirical relationship between said correlation and cuff pressure) to assess a distribution of systolic and diastolic pressures, by obtaining variations in the plethysmograph signal during every pressure step (The phrasing of the merely indicates only a control unit capable of the functional language claimed is needed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Banet, with the simultaneous recording and empirical relationship of Adi, because by doing so one can detect the systolic pressure of the subject, as taught by Adi ([0098]).
Han teaches a system (10) (Element 303, Fig. 4) configured to measure a short term variation in systolic and diastolic blood pressures (Fig. 2 shows the measurement of systolic and diastolic pressure over time, “the systolic blood pressure signal 21 and the diastolic blood pressure signal 22…change with the breathing of the user and are unstable in amplitude”, [0049]) at a frequency corresponding to that of a respiratory cycle of the subject (“In other words, it is possible to take a period of the systolic blood pressure signal 21 and/or the diastolic blood pressure signal 22 as the respiration cycle Pb”, [0048]). (Note: the respiration cycle Pb being calculated according to the systolic and diastolic blood pressure signals ([00048]) does not teach away from the measurements being taken at a frequency corresponding to Pb). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the system of Banet, with the extra configuration of Han, because it is necessary to provide a blood pressure detection device capable of continuously monitoring blood pressures, as taught by Han ([0006]).
Shankar teaches wherein the system is configured to either inflate the cuff (20) from a low pressure below the diastolic pressure or deflate the cuff from a pressure higher than the systolic pressure (“Cuff pressure … would continue to increase … stops when …when Pc reaches 225 mm Hg…. This Pc level corresponds to a supra systolic pressure”, Col. 25, lines 45-50; “The volume plethysmograph system then deflates the cuff…”, Col. 25, lines 53-54) in steps (“…step-wise…” Col. 25, line 54) and hold constant at a pressure level corresponding to a plateau of each of the steps (“The volume pulse signal is recorded for 3-5 seconds after a 2-3 second stabilizing period at each cuff pressure level”, Col. 25, lines 59-61) for a duration of more than one respiratory cycle of the subject (a 3 second stabilizing period followed by a 5 second recording period is longer than a respiratory cycle of a normally breathing subject). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Banet, with the step-wise deflation with a plateau of each of the steps lasting for a duration of more than one respiratory cycle of the subject of Shankar, because blood pressure is influenced by the respiratory cycle, as taught by Gavriely ([0004]). Therefore, it would be logical to want to see how the variation is influenced over a respiratory cycle. (It is noted by the examiner that although the purpose of Shankar is to obtain an average blood pressure, creating a step lasting longer than a respiratory cycle to obtain an average does not teach away from creating a step of the same length to also obtain a variability).
Regarding Claim 2, modified Banet discloses
The system of claim 1, further comprising a respiration sensor (22) (Third accelerometer in Element 274) placed on the chest of the subject (24) (Fig. 24A) to ensure that measurements are made during a full respiratory cycle (“These signals are…processed with an algorithm as described above to determine respiration rate”, [0147]; function is the same as applicant’s disclosed monitoring respiratory movement) and to measure the systolic and diastolic pressure variation during the respiratory cycle. It is noted by the examiner that while Banet does not expressly disclose "a respiration sensor… to measure the systolic and diastolic pressure variation during the respiratory cycle ", the respiration sensor disclosed in this claim in light of the specification is structurally indistinguishable from the embodiments proposed by Banet in Fig. 24A and [0147]. 
Regarding Claim 3, modified Banet discloses
The system of claims 1 and 2, wherein the respiration sensor (22) includes a chest distension sensor belt (Element 274 is attached to cables 282 and 280b in belt-like configuration, Fig. 24A); or a chest electrical impedance respiration sensor and wherein the photoplethysmogram sensor (26) includes a reflective plethysmograph sensor or a transmittive plethysmograph sensor (“an optical system featuring a transmissive, or, optionally, a reflective optical sensor measures a PPG waveform”, [0061]; this discloses part of the Composite Method, which is also performed in the Fig. 24A embodiment, “276…performs two measurements according to the Composite Method”, [0148]).
Regarding Claim 4, modified Banet discloses the system of claim 1. Modified Banet discloses the claimed invention except for expressly disclosing wherein the system is configured to c reaches 225 mm Hg…. This Pc level corresponds to a supra systolic pressure”, Col. 25, lines 45-50; “The volume plethysmograph system then deflates the cuff…”, Col. 25, lines 53-54)  in steps (“…step-wise…” Col. 25, line 54) and hold constant at the pressure level at corresponding to the plateau of each of the steps (“The volume pulse signal is recorded for 3-5 seconds after a 2-3 second stabilizing period at each cuff pressure level”, Col. 25, lines 59-61) for the duration more than the one respiratory cycle subject (a 3 second stabilizing period followed by a 5 second recording period is longer than a respiratory cycle of a normally breathing subject). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Banet, with the step-wise deflation with a plateau of each of the steps lasting for a duration of more than one respiratory cycle of the subject of Shankar, because blood pressure is influenced by the respiratory cycle, as taught by Gavriely ([0004]). Therefore, it would be logical to want to see how the variation is influenced over a respiratory cycle. (It is noted by the examiner that although the purpose of Shankar is to obtain an average blood pressure, creating a step lasting longer than a respiratory cycle to obtain an average does not teach away from creating a step of the same length to also obtain a variability).
Regarding Claim 5, modified Banet discloses
The system of claim 1, wherein the control unit (12) is connected to a pneumatic valve (16) (Element 276 “includes…a valve”, [0148]) in such a way that the pneumatic valve (16) is connected and placed between the pump (14) and the cuff (20) (Element 284 “features an internal, airtight bladder that wraps around the patients bicep”, [0149]; pump and valve are in same element 276, but for valve to control the flow of air it must be between pump and cuff), the control unit (12) configured to control the inflation and deflation of the cuff (20) (“the pneumatic system 276 inflates a disposable cuff 284”, [0148]; as the system can control the flow of air, it must also be capable of deflation of the cuff). Modified Banet discloses the claimed invention except for expressly disclosing the system (10) configured to measure the short term variation in the systolic and diastolic blood pressure. However, Han teaches system (10) (Element 303, Fig. 4) configured to measure the short term variation in the systolic and diastolic blood pressure (Fig. 2 shows the measurement of systolic and diastolic pressure over time, “the systolic blood pressure signal 21 and the diastolic blood pressure signal 22…change with the breathing of the user and are unstable in amplitude”, [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the system of Banet, with the extra configuration of Han, because it is necessary to provide a blood pressure detection device capable of continuously monitoring blood pressures, as taught by Han ([0006]).
Regarding Claim 6, modified Banet discloses the system of claim 1, wherein the cuff pressure (52) is plotted against the amplitude measure of the pulse plethysmograph signal (54) (Fig. 2b) to obtain an arterial pressure value (“SYSINDEX can be determined…directly by analyzing the pressure-dependent pulse amplitude in the PPG waveform).
Regarding Claim 12, Banet discloses a method (30) for non-invasively measuring blood pressure variability, comprising: 
inflating a cuff (20) (Element 284, Fig. 24A) wrapped around a limb (21) of a subject (24) (See Fig. 24A) using a pump (14) pneumatically connected to the cuff (20) (Element 276 “includes a pump”, [0148]); 
placing and attaching a photoplethysmogram sensor (26) (Element 294, Fig. 24A) to a limb in the same limb (21) of the subject (24) distal to the cuff (20); 
Banet discloses the claimed invention except for expressly disclosing placing and attaching a photoplethysmogram sensor (26) to a finger tip in the same limb (21) of the subject (24) distal to the cuff (20); 
simultaneously acquiring and recording a cuff pressure (52) from the cuff (20) and a pulse plethysmograph signal (54) from the photoplethysmogram sensor (26); and 
deriving an empirical relationship between the cuff pressure (52) and an amplitude measure of the plethysmograph signal (54), to assess a distribution of systolic 4and diastolic pressures by obtaining variations in the plethysmograph signal during every pressure step, and thereby measuring a short term variation in systolic and diastolic blood pressures at a frequency corresponding to that of a respiratory cycle of the subject, 
including either inflating the cuff (20) from a low blood pressure below the diastolic blood pressure, or deflating the cuff from a pressure higher than the systolic pressure, in steps and holding constant at a pressure level corresponding to a plateau of each of the steps for a duration of more than one respiratory cycle of the subject.
However, Adi teaches placing and attaching a photoplethysmogram sensor (26) to a finger tip in the same limb (21) (“a patient is removably connected to the system…a first plethysmograph…on a patient’s first finger”, [0096]) of the subject (24) distal to the cuff (20) (The pressure cuff is “between the patient’s palm and plethysmograph”, [0096]; therefore the plethysmograph must be on the same hand and distal to the cuff); 
simultaneously acquiring and recording a cuff pressure (52) from the cuff (20) and a pulse plethysmograph signal (54) from the photoplethysmogram sensor (26) (Step 210, Fig. 2; systolic BP is determined using cuff-inflated pressure, Fig. 3G, [0098] and correlation between PPG signals, [0098], “See for example Figure 3G, which shows correlation…versus cuff inflated pressure”; therefore, all measurements must happen simultaneously); and 
deriving an empirical relationship between the cuff pressure (52) and an amplitude measure of the plethysmograph signal (54) (“a correlation is determined over a window of time during which signals from the plethysmograph…”, [0097]; the signals are the value, i.e. amplitude, of the PPG signal; Fig. 3G shows an empirical relationship between said correlation and cuff pressure) to assess a distribution of systolic and diastolic pressures by obtaining variations in the plethysmograph signal during every pressure step (The phrasing of the merely indicates only a control unit capable of the functional language claimed is needed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Banet, with the attaching the photoplethysmogram sensor to a finger tip, because there are a limited number of available areas on the human body where it is possible to wrap a blood pressure cuff, and one of ordinary skill in the art could have selected any one of the known potential body parts where it is possible to wrap a blood pressure cuff with a reasonable expectation of success. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Banet, with the simultaneously acquiring and recording a cuff pressure  from the cuff and a pulse plethysmograph signal  from the photoplethysmogram sensor, and deriving an empirical relationship between the cuff pressure and an amplitude measure of the plethysmograph signal, to assess a distribution of systolic 4and diastolic pressures by obtaining variations in the plethysmograph signal during every pressure step of Adi, because this is a way to determine systolic blood pressure, as taught by Adi ([0097]-[0099]).
Han teaches measuring a short term variation in systolic and diastolic blood pressures (Fig. 2 shows the measurement of systolic and diastolic pressure over time, “the systolic blood pressure signal 21 and the diastolic blood pressure signal 22…change with the breathing of the user and are unstable in amplitude”, [0049]) at a frequency corresponding to that of a respiratory cycle of the subject (“In other words, it is possible to take a period of the systolic blood pressure signal 21 and/or the diastolic blood pressure signal 22 as the respiration cycle Pb”, [0048]). (Note: the respiration cycle Pb being calculated according to the systolic and diastolic blood pressure signals ([00048]) does not teach away from the measurements being taken at a frequency corresponding to Pb). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Banet, with the extra configuration of Han, because it is necessary to provide a blood pressure detection device capable of continuously monitoring blood pressures, as taught by Han [0006].
Shankar teaches either inflating the cuff (20) from a low pressure below the diastolic pressure or deflating the cuff from a pressure higher than the systolic pressure (“Cuff pressure … would continue to increase … stops when …when Pc reaches 225 mm Hg…. This Pc level corresponds to a supra systolic pressure”, Col. 25, lines 45-50; “The volume plethysmograph system then deflates the cuff…”, Col. 25, lines 53-54) in steps (“…step-wise…” Col. 25, line 54) and holding constant at the pressure level corresponding to a plateau of each of the steps (“The volume pulse signal is recorded for 3-5 seconds after a 2-3 second stabilizing period at each cuff pressure level”, Col. 25, lines 59-61) for a duration of more than one respiratory cycle of the subject (a 3 second stabilizing period followed by a 5 second recording period is longer than a respiratory cycle of a normally breathing subject). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the method of Banet, with the step-wise deflation with a plateau of each of the steps lasting for a duration of more than one respiratory cycle of the subject of Shankar, because blood pressure is influenced by the respiratory cycle, as taught by Gavriely ([0004]). Therefore, it would be logical to want to see how the variation is influenced over a respiratory cycle. (It is noted by the examiner that although the purpose of Shankar is to obtain an average blood pressure, creating a step lasting longer than a respiratory cycle to obtain an average does not teach away from creating a step of the same length to also obtain a variability).
Regarding Claim 13, modified Banet discloses the method of claim 12. Modified Banet discloses the claimed invention except for expressly disclosing: deflating the cuff (20) from a pressure higher than the systolic pressure in steps and holding constant at the pressure level corresponding to each of the steps for the duration of the more than one respiratory cycle. However, Shankar teaches deflating the cuff (20) from a pressure higher than the systolic pressure (“Cuff pressure … would continue to increase … stops when …when Pc reaches 225 mm Hg…. This Pc level corresponds to a supra systolic pressure”, Col. 25, lines 45-50; “The volume plethysmograph system then deflates the cuff…”, Col. 25, lines 53-54) in steps (“…step-wise…” Col. 25, line 54) and holding constant at the pressure level corresponding to each of the steps (“The volume pulse signal is recorded for 3-5 seconds after a 2-3 second stabilizing period at each cuff pressure level”, Col. 25, lines 59-61) for the duration of the more than one respiratory cycle (a 3 second stabilizing period followed by a 5 second recording period is longer than a respiratory cycle of a normally breathing subject). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the method of Banet, with the deflating the cuff from a pressure higher than the systolic pressure in steps and holding constant at the pressure level corresponding to each of the steps for the duration of the more than one respiratory cycle of Shankar, because blood pressure is influenced by the respiratory cycle, as taught by Gavriely ([0004]). Therefore, it would be logical to want to see how the variation is influenced over a respiratory cycle. (It is noted by the examiner that although the purpose of Shankar is to obtain an average blood pressure, creating a step lasting longer than a respiratory cycle to obtain an average does not teach away from creating a step of the same length to also obtain a variability).
Regarding Claim 18, modified Banet discloses the system of claim 1, wherein the limb (21) is an upper arm (See Fig. 24A; the cuff is wrapped around an upper arm).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Adi, Han, and Shankar, as evidenced by Gavriely, and further in view of in view of Asada et al (US 7,641,614 B2, cited in 2/22/2021 PTO-892, hereinafter Asada), and Non-Patent Literature (NPL) to Omboni et al (“Spectral and Sequence Analysis of Finger Blood Pressure Variability”, hereinafter Omboni). 
Regarding Claim 7, modified Banet discloses the system of claim 1, wherein the empirical relationship between the cuff pressure (52) and the amplitude measure of the pulse plethysmograph signal (54) (MAP is based on cuff pressure, [0077]; “alternatively, PTT can be calculated from…[the PPG] peak”, [0093]) is determined using a parametric curve fit (Fig. 3A, “the data points…can be easily fit with a single linear equation”, [0072]), the system configured to yield a mean value curve (125, Fig. 3A). Modified Banet discloses the claimed invention except for expressly disclosing wherein the empirical relationship between the cuff pressure (52) and the amplitude measure of the pulse plethysmograph signal (54) is nonlinear, the system configured to yield a variation curve providing a variation in pressure for each value of the pulse plethysmograph signal (54). However, Asada teaches wherein an empirical relationship between the cuff pressure (52) and the amplitude measure of the pulse plethysmograph signal (54) is nonlinear and is determined using a parametric curve fit (See Fig. 4B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Banet, with the nonlinear empirical relationship between the cuff pressure and the amplitude measure of the pulse plethysmograph signal of Asada, because this is an additional way to estimate systolic and diastolic pressures, as taught by Asada (Col. 8, line 51-Col. 9, line 5).
Omboni teaches a mean value curve and a variation curve providing distribution of the systolic and diastolic pressure (Fig. 5, p. 30; under broadest reasonable interpretation, mean value and variation curves showing the variation of systolic and diastolic pressures between two measurements over time after a Fourier transform to the frequency domain is still a mean value curve and variation curve showing distribution of systolic and diastolic pressure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure variability system of Banet, with the variation curves of Omboni, because analysis of blood pressure variability provides information on the mechanisms regulating blood pressure in humans, as taught by Omboni (p. 26, first sentence of the introduction).
Regarding Claim 8, modified Banet discloses the system of Claims 1 and 7 and an average pulse pressure (MAPINDEX, “mean arterial pressure”, [0006]). Modified Banet discloses the claimed invention except for expressly disclosing a mean value curve and a variation curve providing distribution of the systolic and diastolic pressure.  However, Omboni teaches a mean value curve and a variation curve providing distribution of the systolic and diastolic pressure (Fig. 5, p. 30) (under broadest reasonable interpretation, mean value and variation curves showing the variation of systolic and diastolic pressures between two measurements over time after a Fourier transform to the frequency domain is still a mean value curve and variation curve showing distribution of systolic and diastolic pressure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the blood pressure variability system of Banet, with the mean value and variation curves of Omboni, because analysis of blood pressure variability provides information on the mechanisms regulating blood pressure in humans, as taught by Omboni (p. 26, first sentence of the introduction).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Adi, Han, and Shankar, as evidenced by Gavriely, and further in view of Nitzan et al (US 6,120,459, hereinafter Nitzan).
Regarding Claim 9, modified Banet discloses the blood pressure variability measuring system of Claims 1 and 7, and the empirical relationship being determined by identifying a peak (“Alternatively, PTT can be calculated from…the [PPG] peak” [0093]; this implies the PPG peak must be identified) and a trough (“PTT is typically calculated from the foot or ‘onset’ of the PPG waveform”, [0092]; this implies the foot of the PPG must be identified) (Banet teaches both the foot and the onset to be used to calculate the PTT in one embodiment, “In embodiments, however, [PTT calculations from regions of the waveform that aren’t the onset] may be used to augment calculations of the PTT”) in the pulse plethysmograph signal. Modified Banet discloses the claimed invention except for expressly disclosing plotting an area under a curve of each pulse plethysmograph signal against the cuff pressure, where the area under each curve indicates a volume of blood in the finger with each pulse. However, Nitzan teaches plotting an area under a curve of each pulse plethysmograph signal against the cuff pressure (Fig. 16, “the systolic pressure is then taken as the cuff pressure for which…”, Col. 13, lines 39-44; thus, the pressure on the graph must be the cuff pressure), and the area under each curve indicating a volume of blood in the finger with each pulse (“The measurement of cardiac-induced changes in tissue blood volume is called plethysmography…”, Col. 1, lines 24-26; from this, and other prior art cited below, it is clear that plethysmography graphs the changes in blood volume, and it is inherent from this that an integral of a graph of blood volume changes would be a total volume of blood flow for the time span).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the system and empirical relationship of Banet, with the plot of Nitzan, because plotting the relationship of the area each pulse of a PPG signal against cuff pressure can lead to the calculation of systolic pressure, as taught by Nitzan (Col. 13, lines 36-42).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Adi, Han, and Shankar, as evidenced by Gavriely, and further in view of Yang et al (US 2007/0239039, hereinafter Yang). 
Regarding Claim 10, modified Banet discloses the system of claims 1, wherein the short-term variation in the systolic and diastolic blood pressure is determined by tracing a regression line (Fig. 2B) to depict a region with no experimentally-induced change in the blood flow (The horizontal portion of the curve of Fig. 2B) and a region where the blood flow starts decreasing due to an external cuff pressure (“the pulse amplitude will gradually disappear with applied pressure…”, [0070]), and a zero intercept of the line represents the systolic pressure (“…and eventually disappears when this pressure is equal to SYS [systolic pressure]”, [0070]). Modified Banet discloses the claimed invention except for expressly disclosing wherein an intersection of a regression line represents the diastolic pressure.  However, Yang teaches an intersection of a regression line representing the diastolic pressure (“the last intersection point of the oblique line b [which is cuff pressure]…and the continuous curved waveform a [which is blood pressure] is the diastolic pressure”, [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and regression line of Banet, with the intersection of a regression line representing the diastolic pressure of Yang, because this tactic is part of the common Korotkoff method, as taught by Yang ([0004]).

Claim 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Adi, Han, and Shankar, as evidenced by Gavriely, and Yang, and further in view of Omboni. 
Regarding Claim 11, modified Banet discloses determining blood pressure from the intercepts of a regression line. Modified Banet discloses the claimed invention except for expressly disclosing blood pressure variability being estimated as variation from an estimated point.  However, Omboni teaches blood pressure variability being estimated as variation from an estimated point (“The standard deviation of these average values [systolic, diastolic, and mean blood pressures] was also calculated and taken as a measure of the overall variability of the parameters under evaluation”, p. 27, under Data Analysis heading).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the regression line of Banet, with the blood pressure variability being estimated as variation from an estimated point of Omboni, because analysis of blood pressure variability provides information on the mechanisms regulating blood pressure in humans, as taught by Omboni (p. 26, first sentence of the introduction).
Regarding Claim 14, modified Banet discloses the method of Claim 12, further comprising: determining the empirical relationship between the cuff pressure and the amplitude measure of the pulse plethysmograph signal (MAP is based on cuff pressure, [0077]; “alternatively, PTT can be calculated from…[the PPG] peak”, [0093]) using a parametric curve fit (Fig. 3A, “the data points…can be easily fit with a single linear equation”, [0072]). Modified Banet discloses the claimed invention except for expressly disclosing yielding a mean value curve and a variation curve providing a variation in pressure for each value of the pulse plethysmograph signal. However, Omboni teaches a mean value curve and a variation curve providing distribution of the systolic and diastolic pressure (Fig. 5, p. 30) (under broadest reasonable interpretation, mean value and variation curves showing the variation of systolic and diastolic pressures between two measurements over time after a Fourier transform to the frequency domain is still a mean value curve and variation curve showing distribution of systolic and diastolic pressure).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Banet, by using the mean value and variation curves of Omboni for each value of the pulse plethysmograph signal, because analysis of blood pressure variability provides information on the mechanisms regulating blood pressure in humans, as taught by Omboni (p. 26, first sentence of the introduction).
Regarding Claim 15, modified Banet discloses plotting the cuff pressure against a measure of the pulse plethysmograph signal (Fig. 2b) to obtain an arterial pressure value (“SYSINDEX can be determined…directly by analyzing the pressure-dependent pulse amplitude in the PPG waveform).  

Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Adi, Han, and Shankar, as evidenced by Gavriely, and further in view of Nitzan, Yang, and Non-Patent Literature (NPL) to Yanjun et al (“Characters available in photoplethysmogram for blood pressure estimation: beyond the pulse transit time”, from applicant’s 6/11/2019 IDS, hereinafter Yanjun). 
Regarding Claim 16, modified Banet discloses the method of claim 12, further comprising: tracing regression lines (62, 64) to depict a region with no experimentally- induced change in the blood flow and a region where the blood flow starts decreasing 5due to an external cuff pressure. Modified Banet discloses the claimed invention except for expressly disclosing identifying a peak and trough in the pulse plethysmograph signal (54) and determining an area under a curve (55) of each pulse plethysmograph signal (54); 
plotting an area under the curve (55) of each pulse plethysmograph signal (54) against the cuff pressure (52), where the area under each curve (55) indicates a volume of blood in the finger with each pulse; and 
where an intersection (66) of the two regression lines (62, 64) represents the diastolic pressure and a zero intercept (68) of the line (64) represents the systolic pressure.
However, Yanjun teaches identifying a peak (A, Fig. 1) and trough (B, Fig. 1) in the pulse plethysmograph signal and determining an area under a curve of each pulse plethysmograph signal (Rt/Area is a quotient of two calculated areas of a pulse plethysmograph signal, Table 1, Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Banet, with the identification of the PPG parameters of Yanjun, because PPG waveform features are hypothesized to be useful for blood pressure estimation, as taught by Yanjun (Abstract, third sentence).
Nitzan teaches plotting an area under the curve of each pulse plethysmograph signal against the cuff pressure (Fig. 16, “the systolic pressure is then taken as the cuff pressure for which…”, Col. 13, lines 39-44; thus, the pressure on the graph must be the cuff pressure), where the area under each curve indicates a volume of blood in the finger with each pulse (“The measurement of cardiac-induced changes in tissue blood volume is called plethysmography…”, Col. 1, lines 24-26; from this, and other prior art cited below, it is clear that plethysmography graphs the changes in blood volume, and it is inherent from this that an integral of a graph of blood volume changes would be a total blood volume for the time span). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Banet, with the plotting of Nitzan, because plotting the relationship of the area each pulse of a PPG signal against cuff pressure can lead to the calculation of systolic pressure, as taught by Nitzan (Col. 13, lines 36-42).
Yang teaches where an intersection of a regression line representing the diastolic pressure (“the last intersection point of the oblique line b [which is cuff pressure]…and the continuous curved waveform a [which is blood pressure] is the diastolic pressure”, [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Banet, with the intersection of a regression line representing the diastolic pressure of Yang, because this tactic is part of the common Korotkoff method, as taught by Yang ([0004]). 
Regarding Claim 17, modified Banet discloses the method of Claim 12. Modified Banet discloses the claimed invention except for expressly disclosing wherein the blood pressure variability is estimated as variation (e.g., standard deviation) from the intercepts (66) and (68) of the regression line (64) after determining the systolic and diastolic pressure. However, Omboni teaches blood pressure variability being estimated as variation from an estimated point after determining the systolic and diastolic pressure (“The standard deviation of these average values [systolic, diastolic, and mean blood pressures] was also calculated and taken as a measure of the overall variability of the parameters under evaluation”, p. 27, under Data Analysis heading).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Banet, with the blood pressure variability being estimated as variation from an estimated point of Omboni, because analysis of blood pressure variability provides information on the mechanisms regulating blood pressure in humans, as taught by Omboni (p. 26, first sentence of the introduction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Ramsey, III et al (US 4,754,761), which discloses a system a blood pressure measurement can be made as a stepped deflation from an initial inflation above a subject’s systolic pressure, or as a stepped inflation from an initial sub-diastolic cuff pressure.
See Asada et al (US 2007/0055163 A1), which also discloses wherein an empirical relationship between the cuff pressure and the amplitude measure of the pulse plethysmograph signal is nonlinear and is determined using a parametric curve fit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791